BLATCHFORD, District Judge.
Within the principles laid down by the supreme court in the cases' of Patapsco Ins. Co. v. Southgate, 5 Pet. [30 U. S.] 620; The Sarah Ann, 13 Pet. [33 U. S.] 400; Post v. Jones, 19 How. [60 U. S.] 157; and The Amelie, 6 Wall. [73 U. S.] 18, — I think the libel in this «’áse must be dismissed. The vessel was in such a condition, and the necessity was so urgent, as to justify the sale. There was a necessity for the sale, within the meaning of the commercial law, because nothing better could be done for the owner. The honesty and good faith of the master in inaking the sale are satisfactorily shown. The master could not, within a reasonable time, have consulted the owner, and he called to his aid disinterested persons of skill and experience, competent to advise him, and who, after a survey of the vessel, advised her sale. He was at a great distance from the owner and had no direct means of communication with him. He had no money and no credit, and the repairs that were necessary could not be made at the place where he was. I see nothing to impeach the good faith of the claimant, or of the respondent who has answered. The libel is dismissed, with costs.